During the past year, we, the Member States, embarked
upon a reform process without precedent in the history
of our Organization. The international community
became fully aware of the need to transform the United
Nations in order better to meet the threats and
challenges of our time. Although significant progress
was made, we have not yet achieved the expected
goals.
The political and intellectual contributions put
forth by the High-level Panel on Threats, Challenges
and Change, the Secretary-Generalís Report ìIn larger
freedomî (A/59/2005), the United Nations Millennium
Project report and the input provided by the Group of
Friends for the Reform of the United Nations are,
among others, important efforts that have guided our
discussions aimed at defining the future of our
Organization. Now, our task is to take stock of the
lessons learned, of the good and the bad, in order to
make this sixtieth session the year of the United
Nations reform.
The outcome document adopted by heads of State
and Government during this summit is a point of
departure. It is not yet the final result. It should be seen
as the architecture that will lead us in the building of
the new United Nations. It is crucial that we keep the
reform momentum alive and implement as soon as
possible the changes demanded by the international
community and our Governments.
In Mexicoís opinion, there are three key aspects
among the lessons learned that need to be taken into
consideration during the work of this sixtieth session of
the General Assembly.
First, reform of the system must be
comprehensive. It will be very damaging, futile and
inadequate if we decide to sacrifice a comprehensive
approach by focusing our efforts on just one aspect of
the reform. A great deal of the frustration stemming
from the summitís outcome occurred because of the
extensive attention and time given to reform of the
Security Council. We cannot deny the importance of
this issue, but we should not hold the whole reform
process hostage to the exclusive discussion of one
single item.
Throughout the long days of discussion prior to
the summit, it became evident that the issues which
aroused interest and triggered concern were those such
as human rights, development, the fight against
terrorism, the environment, the social agenda and
management reform. It is much clearer today than it
was two weeks ago that the United Nations inevitably
needs to make simultaneous headway on those issues
of priority for the international community.
Secondly, the most effective means of advancing
the reform process lies in genuine negotiations open to
all interested States, with agreed timelines for both
adoption and implementation of the commitments
reached. All delegations witnessed that, in the last
three weeks prior to the summit, we were able to make
more and faster progress than during the previous long
months of consultations and speeches. The summit
acted as a catalyst for serious and committed
intergovernmental negotiations. Then we were finally
able to perceive with the required precision each
Member State's limits and margins of flexibility. In the
light of that experience, we must turn to negotiations as
the most productive working method.
Thirdly, in order to gain relevance and
effectiveness, the United Nations institutional
structures should adapt to real global problems and not
the other way around. Otherwise, we could be in the
absurd situation of building institutions pleasing to
high political and diplomatic circles but very
disappointing to the societies they are meant to serve.
Discussions on the new Human Rights Council
illustrate that kind of failing. The number of members
has received far more attention than the mandates and
tasks it should carry out in order to promote human
dignity. It is urgent that this be reversed.
Mr. Eliasson, you will be presiding over a very
unusual General Assembly session. Fruitless efforts
have been made for years to find the formulas to
revitalize the highest globally representative organ.
Today, driven by the winds of reform and the need to
ease the Organizationís sense of crisis, the General
28

Assembly has rare momentum to steer the future
course of the United Nations. This is where major
agreements could be reached and where States'
commitments will be recorded. Mexico is fully
confident that, during your presidency, the General
Assembly will grow stronger as the main political
forum for major global decision-making.
As stated by the President of Mexico at the recent
summit (see A/60/PV.4), we are at the starting point,
not at the finish line. Our task is incomplete, and it is
urgent to establish a Peacebuilding Commission to put
into practice the concept of the ìresponsibility to
protectî; to establish a Human Rights Council that
could make an immediate difference vis-a-vis the
weaknesses and double standards that have tarnished
the reputation of the Commission on Human Rights; to
begin negotiations on reform of the Security Council,
with the common purpose of putting in place the best
possible collective security system, one that can
effectively face today's major threats.
Development continues to be a priority among
the aspirations and concerns on the global agenda.
Mexico has made particularly important efforts in this
realm. The International Conference on Financing for
Development, held in the Mexican city of Monterrey,
became a watershed in our approach to that subject. A
partnership between rich and developing countries was
forged for the first time ever, with the purpose of
fighting poverty head-on and defining financial targets
and timetables in that fight. We therefore particularly
appreciate the decision of those developed countries
that have announced precise timetables and levels of
their gross national product to be allocated for official
development assistance. We reiterate our call to the rest
of the economic Powers to move in that direction, and
we urge the developing countries to present, as soon as
possible, their own national strategies to ensure that
they can access those resources. It is crucial that all
parties fully meet their commitments. We cannot allow
ourselves to go backwards in this connection.
The President of Mexico has asked me to put on
record our disappointment at the fact that the summit's
outcome document did not include a section on
disarmament and non-proliferation. My delegation will
join forces with other interested member States to
restore this sensitive issue to the United Nations
agenda.
For Mexico, which last April had the honour of
hosting the first Conference of States Parties and
Signatories of Treaties That Establish Nuclear-
Weapon-Free Zones, disarmament and non-
proliferation issues are a top priority on our
international agenda. Because of this, and because of
the hazardous international scenario we have
experienced in recent weeks, we consider it urgent to
find a way to end the paralysis faced by the multilateral
forums dealing with this matter.
Likewise, Mexico attaches great importance to
the agreement reached during the summit to finalize a
comprehensive convention on the rights of persons
with disabilities. We urge all Member States and
Observers to continue their negotiations with a view to
making sure that this instrument is adopted by the
General Assembly during its current session.
Finally, I would like to comments on the section
of the outcome document dealing with the rule of law.
The rule of law in international relations is a rational
preventive tool for settling disputes. The United
Nations legal machinery constitutes an ally of the
Security Council in the maintenance of international
peace and security. Based on the comprehensive reform
promoted by my country, we deem it necessary for
States to reinforce their commitment to strengthening
the International Court of Justice in a substantive way.
Mexico will remain a firm promoter of United
Nations reform and of seeking multilateral solutions to
address the world's major problems. Through the
Group of Friends for United Nations Reform, and
during this critical year in the life of our Organization,
we will go on putting forward proposals and
mechanisms to implement decisions. In this regard, I
would like to echo President Fox's appreciation to his
counterparts from Algeria, Australia, Canada, Chile,
Colombia, Germany, Japan, Kenya, the Netherlands,
New Zealand, Pakistan, Singapore, Spain and Sweden
for their intelligent and constructive contribution to the
reform process. The diversity of views within the
Group and the decision to focus on delivering concrete
proposals to solve the problems of the United Nations,
as well as those of the world, demonstrate that it is
indeed feasible to reach agreements and translate them
into action. We are confident that this spirit will spread
throughout the membership of the United Nations, and
that the sixtieth session will truly mark the beginning
of the second phase in the life of our Organization.